 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      ROOSEVELT TRUVILLION,
                                                                 NO. C19-2071RSL
 9
                            Plaintiff,

10
                     v.                                          ORDER REFERRING MOTION TO
                                                                 APPOINT COUNSEL TO THE
11
      KING ELECTRIC MANUFACTURING                                SCREENING COMMITTEE
      CO.,
12
                            Defendant.
13

14          This matter comes before the Court on plaintiff’s “Application for Court-Appointed
15   Counsel in Title VII Action.” Dkt. # 8. Mr. Truvillion is proceeding pro se and in forma
16
     pauperis. The Court has discretion to request a court-appointed attorney on Mr. Truvillion’s
17
     behalf, see 28 U.S.C. § 1915(e)(1), and this District has implemented a plan for court-appointed
18
     representation of civil rights litigants. The plan requires the Court to assess a plaintiff’s case
19

20   before forwarding a request for counsel to the Pro Bono Screening Committee for further review

21   and possible appointment of pro bono counsel. See General Order, August 1, 2010, Section 3(c).
22   In its initial assessment, the Court evaluates the case to ensure that the claims are not frivolous
23
     and that the plaintiff is financially eligible. Id. Mr. Truvillion’s submissions satisfy these criteria.
24
            The Clerk of Court is therefore directed to forward to the Screening Committee Mr.
25
     Truvillion’s complaint (Dkt. # 4), his motion for court-appointed counsel (Dkt. # 8), and a copy
26

27   ORDER REFERRING MOTION TO
     APPOINT COUNSEL TO THE
28   SCREENING COMMITTEE - 1
 1   of this order for review and recommendation in accordance with the District’s pro bono plan.
 2   The Clerk of Court is also directed to renote Mr. Truvillion’s motion for appointment of counsel
 3
     on the Court’s calendar for Friday, May 8, 2020, to give the Screening Committee time to make
 4
     its recommendation.
 5

 6
           Dated this 16th day of March, 2020.
 7

 8
                                              A
                                              Robert S. Lasnik
                                              United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   ORDER REFERRING MOTION TO
     APPOINT COUNSEL TO THE
28   SCREENING COMMITTEE - 2
